Citation Nr: 1135312	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder, including as secondary to his service-connected disability of residuals of a gunshot wound to the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a major depressive disorder, which is secondary to his service-connected residuals of a right ankle fracture due to a gunshot wound and the service-connected tender and painful scars of the right ankle associated with the gunshot wound of the right ankle.  

The Board observes that service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Board notes that the Veteran filed his claim in January 2007, therefore, the revised provisions of 38 C.F.R. § 3.310 is for application.

In February 2007, the Veteran underwent a VA examination to include an etiology opinion concerning depression.  While the examiner stated that the Veteran's service-connected disabilities did not cause or was not related to the Veteran's depression, the examiner failed to comment on whether the Veteran's service-connected disabilities aggravated depression (i.e. increased in severity) beyond the natural progress.  As such, the opinion is inadequate to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a psychiatric examination for the purpose of providing an opinion concerning the etiology of the Veteran's diagnosed depression.  The psychiatrist/psychologist must offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's major depressive disorder was either incurred in service (i.e. related to service, including any incident thereof) or is due to or aggravated by his service-connected disabilities (residuals of a right ankle fracture due to a gunshot wound and/or the tender and painful scars of the right ankle associated with the gunshot wound of the right ankle).  If it is found that a major depressive disorder was aggravated (underwent an increase) due to the service-connected disabilities, the examiner should state whether such aggravation was beyond the natural progress of the disease.  If aggravation beyond the natural progress of the disease of depression is found, the examiner should also provide an opinion as to the baseline level of severity of the disorder before the onset of aggravation and should identify that aspect of the disability which is due to the aggravation.  All indicated tests and studies necessary for an adequate opinion should be conducted.

The claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should provide a complete rational for all opinions given.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


